 8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 1 of 14 - Page ID # 576




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                    Petitioner,                             8:20CV209

       vs.
                                                MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                    Respondent.


      Rodrigo A. Ortega (Ortega or Petitioner) has filed a petition for writ of habeas

corpus and Respondent has filed a motion for summary judgment. I will grant the

motion for summary judgment.

      In June 2014, a jury convicted Ortega of possession of a firearm by a

prohibited person, third degree attempted assault on an officer, and possession of

methamphetamine. Following an enhancement hearing in which the court

determined that the possession of a firearm by a prohibited person was a second

offense and a determination that Ortega was a habitual criminal which qualified

Ortega for sentencing enhancement on the possession of methamphetamine

conviction, the district court sentenced Ortega to an aggregate sentence of 71 to 101

years’ imprisonment.
 8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 2 of 14 - Page ID # 577




      The essence of Petitioner’s claims is ineffective assistance of counsel. As is

relevant here, the Nebraska courts found that Petitioner was not denied effective

assistance of counsel. State v. Ortega, No. A-19-593, 2020 WL 1547063, at *1 (Neb.

Ct. App., Mar. 24, 2020), Supreme Court review denied (May 26, 2020) (because

there was no allegation or showing or prejudice, denying post-conviction relief

because all of Ortega’s assignments of error centered around his allegation that the

district court erred in concluding that he did not receive effective assistance of

counsel for trial counsel’s failure to preserve his objections raised in his motion to

suppress by failing to object and/or renew those objections during trial).

      The court reasoned:

             Following our de novo review, we concur with the district
             court that Ortega failed to make specific allegations of
             prejudice in connection with his claim of ineffective
             assistance of trial counsel. After reviewing Ortega's
             motion for postconviction relief, it is clear that he claims
             his trial counsel was ineffective for failing to make or
             renew objections during trial which were originally raised
             in connection with his motion to suppress. His motion to
             suppress primarily dealt with claims that police obtained
             evidence from an unconstitutional, warrantless search of
             his vehicle. Thus, although Ortega's motion for
             postconviction relief was sufficient to provide the district
             court with notice of the alleged deficiency committed by
             trial counsel, it simply fails to allege in any fashion the
             manner or the nature and effect the alleged objections or
             lack thereof had on the trial or any appeal thereof. Without
             any allegation of prejudice, Ortega has failed to comply
             with the U.S. Supreme Court's statement in Lockhart and
             this court's statement in McGurk.

                                          2
 8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 3 of 14 - Page ID # 578




             Id. at *3.

                                      Claims

      I have previously found that Petitioner has potentially three claims that might

entitle to him relief. They are:

             Claim One: Ineffective assistance of trial counsel (who
             apparently was also appellant counsel) for failing to
             preserve defendant’s Fourth Amendment claims for
             appellate review.

             Claim Two: Petitioner was denied his right to be free from
             unreasonable searches and seizures under the Fourth and
             Fourteenth Amendments because the trial court failed to
             suppress the search of his vehicle.

             Claim Three: Petitioner was denied his right to effective
             assistance of counsel at trial because counsel failed to
             object to the evidence seized as a result of the unlawful
             search and therefore the Petitioner was denied his
             constitutional right to address the issue on appeal.

      (Filing 18.)

                             Material Undisputed Facts

      1.     Following a jury trial in 2014, Petitioner was convicted of

Possession of a Deadly Weapon (Firearm) by a Prohibited Person, Second

Offense, a Class IB felony, Attempted Assault on an Officer in the Third

Degree, a Class I misdemeanor, and Possession of a Controlled Substance

(methamphetamine), a Class IV felony, with an habitual offender


                                         3
 8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 4 of 14 - Page ID # 579




enhancement. (Filing 20-4, at CM/ECF pp. 1-4, 15-22.) The convictions were

for actions Petitioner had taken on or about April 6, 2013. (Filing 20-4, at

CM/ECF pp. 1-4.) The state district court subsequently sentenced Petitioner

to a total of 71 to 101 years’ imprisonment. (Filing 20-4, at CM/ECF pp. 20-

22.)

       2.    Petitioner timely appealed. (Filing 20-2.) Trial counsel served as

appellate counsel.

       3.    On appeal, Petitioner argued that the state district court had erred

in denying his motion to suppress, on various grounds. (Filing 20-6.) In

response, the State argued that Petitioner had failed to preserve the

suppression issues for appeal by not properly objecting at trial. (Filing 20-7,

at CM/ECF pp. 22-26.) In the alternative, the State argued that Petitioner’s

arguments failed on the merits. (Filing 20-7, at CM/ECF pp. 26-48.)

       4.    On July 13, 2016, in a written opinion, the Nebraska Supreme

Court agreed with the State and determined that Petitioner had failed to

preserve the suppression issues for appeal. (Filing 20-10.) Thus, the Nebraska

Supreme Court affirmed the judgment against Petitioner without addressing

the merits of his arguments. (Filing 20-10.) The Nebraska Supreme Court

subsequently denied Petitioner’s motion for rehearing. (Filing 20-2.)



                                          4
 8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 5 of 14 - Page ID # 580




      5.     The court did however examine the facts of the stop, search and

seizure, and inventory in detail. It wrote:

                    In his motion to suppress, Ortega claimed that the
             stop, search of his car, and seizure of its contents violated
             his constitutional and statutory rights. He also claimed that
             the supporting affidavit for a later search warrant rested
             upon information obtained because of the officers’ illegal
             conduct. Ortega and his codefendant agreed to have their
             suppression motions consolidated for a hearing.

                    At the suppression hearing, Officer Joaquin Orduno
             of the South Sioux City Police Department testified about
             stopping Ortega’s car on April 6, 2013. Orduno said that
             he stopped Ortega’s car shortly after he received dispatch
             that two separate callers had reported a suspicious vehicle.
             About an hour before Orduno made this stop, he had
             received a call from Detective Marty Leitru of the Sioux
             City Police Department in Iowa. Leitru was investigating
             a shooting in Sioux City that occurred two days earlier. He
             contacted Orduno to get a current photograph of Ortega,
             who was a suspect. Leitru said he had information that
             Ortega might be in South Sioux City with other gang
             members. Orduno met Leitru at the police station to obtain
             information about Ortega. Orduno learned that Ortega had
             a previous felony conviction for unlawful possession of
             firearm and that his Nebraska driver’s license was
             suspended. Leitru told Orduno that the Iowa suspect had
             shot a person in the leg with a handgun and then fled with
             another person in a blue Impala with Nebraska license
             plates. At 1:49 a.m., Orduno sent an email out to other
             Nebraska officers in the area to be aware of Ortega and to
             use caution because he likes to carry a gun.

                    At 2:36 a.m., while Orduno was eating dinner in his
             patrol car at a gas station, he received the first dispatch that
             a female caller had reported a suspicious car. The dispatch
             recording showed that the caller was a paper carrier. She

                                              5
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 6 of 14 - Page ID # 581




          reported seeing a white male in a black car with Iowa
          plates driving very slowly like he was looking for
          something or someone. When she tried to get a better look
          at the driver, he rolled up his window and left. The area
          where she saw the car was only a few blocks from where
          Orduno was parked. It took him less than a minute to drive
          there. On the way, he received another dispatch about a
          suspicious car in the same area. The dispatch recording
          showed that a male caller reported seeing a small sports
          car with a spoiler. It had been parked in front of the man’s
          house but was driving slowly around the park when he
          called.

                 While Orduno was driving east through the
          residential area, he saw another car one block to the south
          that was moving in the same direction. He said that the
          neighborhood was quiet and he did not see any other
          vehicles. So he drove at a high rate of speed – one block
          east and one block south – to intercept the car. By the time
          the car reached the next intersection traveling east, Orduno
          was at the stop sign facing south so that he could see the
          car as it passed in front of his patrol car. Orduno said that
          as he approached this intersection, he could see that the car
          had traveled left of the street’s center for about 50 feet.
          Orduno said there were no parked cars or obstructions that
          could have caused a change in course and that the driver
          corrected course as it passed Orduno’s police car.
                 The car was a dark blue Impala with a spoiler and
          Iowa license plates. Investigators later learned that the
          Iowa plates did not match the vehicle. Orduno said he
          considered the Impala to be a small sports car. Orduno
          admitted that even if he had not seen the Impala cross the
          centerline, he would have found a reason to pull it over: “I
          always try to find my own probable cause to stop a vehicle
          after somebody calls it in.” He denied that he suspected
          the car was the Impala that Leitru was looking for because
          he did not “put two and two together.”



                                       6
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 7 of 14 - Page ID # 582




                 Orduno began following the car, which turned right
          and pulled into a driveway. At that point, Orduno turned
          on his emergency lights and stopped. As he was walking
          to the driver’s car window, he saw a television in the back
          seat, which he thought was abnormal for that time of night.
          He immediately recognized the driver as Ortega and told
          Ortega and the passenger to show their hands. Orduno said
          he intended to arrest Ortega for driving with a suspended
          license. The passenger, whom Orduno later identified as
          Leonard De La Rosa, placed his hands on the dashboard.
          Ortega started taking his gloves off, and Orduno was
          concerned that Ortega might have a gun. Orduno said
          Ortega kept asking why he was being stopped and moved
          his hand toward his right hip.

                 About this time, Officer Nelson arrived separately
          and walked over to stand behind Orduno. Orduno told
          Nelson that Ortega was dangerous, a suspect in a shooting,
          and “needed to go,” which he said meant that Ortega was
          “under arrest.” He also said that Ortega had a gun. Orduno
          told Ortega that he was under arrest for driving under a
          suspended license and to step out of the car and turn
          around. Ortega did not get out until Orduno reached in to
          grab him. Because Ortega kept arguing that he had not
          done anything, Nelson “tased” him in the chest, knocking
          Ortega to the ground. Orduno put one handcuff on him,
          but Ortega broke free and began to struggle with Orduno,
          in and out of the camera’s view. At some point, Ortega
          yelled something in Spanish to De La Rosa, which phrase
          Orduno interpreted to be a slang command for De La Rosa
          to give Ortega the gun. A deputy officer who had arrived
          (98) put De La Rosa in the back of his truck. Meanwhile,
          Orduno and Nelson subdued and handcuffed Ortega.
          Orduno did not find any contraband or weapons in
          Ortega’s pockets.

                After the officers put both men in police vehicles,
          Orduno told Nelson that Ortega was a suspect in the Iowa
          shooting. Nelson said that because of the numerous items

                                      7
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 8 of 14 - Page ID # 583




          in the car, they also suspected that the men were involved
          in a burglary. By this time, four additional officers had
          arrived. Officer Grace found a handgun a few feet from
          the passenger door. Orduno said that the officers started
          “processing” the car because they intended to tow it and
          believed that there could be evidence in the car. Grace said
          that his sergeant instructed him to go ahead and start a
          search but not to touch anything important. Orduno
          searched the passenger side of the car, and Grace searched
          the driver’s side. Orduno said they were looking for
          “contraband, weapons, any evidence of a crime.” Grace
          found a handgun between the two front seat cushions but
          did not remove it. Nelson found a substance that he
          believed to be methamphetamine in a bag in the backseat.

                 After Grace found the gun, the officers stopped
          searching and called Investigator Backman so he could
          take photographs and document the evidence they had
          found. Backman testified that he was called to process the
          evidence for investigative purposes. He seized items that
          appeared to be contraband, evidence of a crime, or the
          fruits of a crime. He said that the form he used to list the
          evidence was not an inventory form to list the contents of
          towed vehicles. He thought Grace was probably
          completing a separate inventory form. Grace said he was
          assisting Backman. Grace said that after Backman
          photographed and collected the evidence, he completed an
          inventory form. But he said that neither he nor anyone in
          the department had been able to find the form.

                 Regarding the police department’s policy on
          inventory searches, Orduno said that if the police towed a
          vehicle, he had to inventory its contents to ensure they
          were accounted for when it was released. He said there
          were forms to complete and a protocol to follow. But he
          said that the department had no written policy for
          inventorying the contents of a vehicle. Nelson and Grace
          also said an inventory search was mandatory for any towed
          vehicle.

                                       8
 8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 9 of 14 - Page ID # 584




                       Orduno said that if someone is arrested for a traffic
               violation, the police department’s known, but unwritten,
               policy was to tow the vehicle. Orduno said the
               department’s policy gave an officer discretion whether to
               issue a citation or arrest a person who was driving under a
               suspected license. He said in this circumstance, he would
               not tow a vehicle only if a driver had children inside and
               no one could care for them. He said he would not have
               turned the vehicle over to De La Rosa even if Ortega had
               complied with his instructions. Orduno admitted that the
               officers were not completing an inventory form when they
               initially searched the car to look for evidence and found
               the gun. He could not remember whether he told any
               officer that the vehicle was going to be towed.

         (Filing 20-10, at CM/ECF pp. 2-7.)

         6.    The court also examined the ruling of the district judge. The court

wrote:

                      After the hearing, the court overruled Ortega’s
               motion to suppress the seized evidence. It noted that
               Ortega’s vehicle looked black in the dark and concluded
               that the callers’ descriptions of the suspicious car were
               close enough to Ortega’s car to create a reasonable
               suspicion for an investigatory stop. It also found Orduno’s
               testimony about Ortega’s traffic violation to be credible,
               giving Orduno probable cause to stop Ortega’s car.

                      The court also concluded that Orduno had probable
               cause to arrest Ortega because Orduno recognized Ortega
               from his research earlier that night and knew that Ortega’s
               license had been suspected. The court concluded that the
               automobile exception to the Fourth Amendment’s warrant
               requirement applied because there was probable cause to
               believe that the vehicle contained a gun and other evidence
               of a crime in the car. The court noted the presence of a
               large television in the backseat and Ortega’s wearing of

                                            9
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 10 of 14 - Page ID # 585




                gloves in April and his furtive behavior when Orduno
                directed him to show his hands. It also credited Orduno’ s
                testimony that Ortega had asked De La Rosa to give him a
                gun while he was struggling with Orduno. And it noted
                that an officer had found a gun a few feet from the car. It
                concluded that because the officers had probable cause to
                search, they could search the entire vehicle, including
                packages within the vehicle. Additionally, the court
                concluded that under the police department’s unwritten
                policy, the officers had the right to perform an inventory
                search of the vehicle following Ortega’s arrest.

      (Id., at CM/ECF pp. 8-9.)


      7.        On April 21, 2017, Petitioner filed a meandering motion for post-

conviction relief in the state district court. (Filing 20-5, at CM/ECF pp. 1-72.) In his

motion, Petitioner argued, among other things, that he had received ineffective

assistance of counsel based on his trial counsel’s failure to properly object at trial

and thereby preserve the suppression issues for appeal. (Filing 20-5, at CM/ECF pp.

32-71.) However, an examination of the post-conviction pleading indicates that there

is no showing of or even an allegation of any legal prejudice sufficient to invoke a

right review.

      8.        The state district court denied Petitioner’s motion for post-conviction

relief without an evidentiary hearing in a thoughtful 26-page opinion. (Filing 20-5,

at CM/ECF pp. 73-109.) With respect to the claims that his trial counsel had been

ineffective by failing to properly object at trial and thereby preserve the suppression


                                            10
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 11 of 14 - Page ID # 586




issues for appeal, the state district court determined that those claims had not been

sufficiently alleged. (Filing 20-5, at CM/ECF pp. 105-06.) Indeed, the pleading was

inadequate as there was absolutely no showing or allegation or prejudice. (E.g.,

Filing 20-5, at CM/ECF pp. 32-34.)

      9.     Petitioner timely appealed. (Filing 20-3.) He had separate counsel.

(Filing 20-8.)

      10.    On appeal, Petitioner argued that the state district court had erred in

denying his motion for postconviction relief without an evidentiary hearing on his

claims that his counsel had been ineffective for failing to properly object at trial and

thereby preserve the suppression issues for appeal. (Filing 20-8.) In response, the

State argued that there was no error because Petitioner’s allegations in his motion

for postconviction relief were both insufficiently alleged and affirmatively refuted

by the record. (Filing 20-9.)

      11.    On March 24, 2020, in a written opinion, the Nebraska Court of

Appeals agreed with the State and determined that Petitioner’s allegations in his

motion for postconviction relief were insufficiently alleged, in that there were no

allegations of prejudice from his trial counsel’s alleged deficient performance.

(Filing 20-11.) Thus, the Nebraska Court of Appeals affirmed the judgment against

Petitioner without addressing the merits of his arguments. (Filing 20-11.) The



                                          11
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 12 of 14 - Page ID # 587




Nebraska Supreme Court subsequently denied Petitioner’s petition for further

review. (Filing 20-3.)

      12.    On July 9, 2020, Petitioner filed his amended habeas petition in this

court. (Filing 15.) On July 10, 2020, this court entered an order that required

Respondent to file a motion for summary judgment or state court records in support

of an answer. (Filing 18.)

                                       Analysis

      I agree with Respondent that this case is easily resolved. Even if one were to

overlook the procedural default in failing to properly alleged the ineffective

assistance of counsel claim in the post-conviction proceeding--the failure to allege

and show prejudice regarding the suppression issue--the record is simply

overwhelming that the stop, arrest, search, seizure and inventory of the car were

perfectly legal. Besides, Petitioner had a full and fair opportunity to litigate those

issues thus precluding review of the merits by me. See Stone v. Powell, 428 U.S.

465, 481-82 (1977) (Where state had provided opportunity for full and fair litigation

of Fourth Amendment claim, state prisoner could not be granted habeas corpus relief

on grounds that evidence obtained through unconstitutional search and seizure was

introduced at his trial, in that, in this context, contribution of exclusionary rule, if

any, to effectuation of Fourth Amendment was minimal as compared to substantial

societal costs of applying rule.)

                                          12
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 13 of 14 - Page ID # 588




      But, I cannot, and do not, ignore the Nebraska pleading rules. The Nebraska

court carefully reviewed the pleadings. It concluded that “[b]ecause Ortega’s motion

for postconviction relief failed to allege prejudice, the district court did not err in

denying his motion for postconviction relief without an evidentiary hearing on his

claim of ineffective assistance of counsel.” (Filing 20-11, at CM/ECF p. 9.)

      In short, it is not my job to enforce Nebraska procedural rules where, as here,

there is no fundamentally unfair or inconsistent application of those rules. See, e.g.,

Hunt v. Houston, 563 F.3d 695, 703 (8th Cir. 2009) (“To reconsider whether a

default actually occurred would be to second-guess the Nebraska Supreme Court on

a question of state procedural law. ‘[F]ederal courts do not look at whether state

courts have correctly applied their own procedural rules.’ Clemons v. Luebbers, 381

F.3d 744, 751 (8th Cir. 2004).”

      Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of

habeas corpus under § 2254 unless he is granted a certificate of appealability. 28

U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards

for granting certificates of appealability (1) where the district court reaches the

merits or (2) where the district court rules on procedural grounds are set forth in

Slack v. McDaniel, 529 U.S. 473, 484-485 (2000). I have applied the appropriate

standard and I have determined that Ortega is not entitled to a certificate of

appealability.

                                          13
8:20-cv-00209-RGK-PRSE Doc # 30 Filed: 10/30/20 Page 14 of 14 - Page ID # 589




      IT IS ORDERED that this case is dismissed with prejudice. The motion for

summary judgment (Filing 19) is granted. No certificate of appealability has been or

will be issued. I will enter judgment by a separate document.

      Dated this 30th day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        14
